DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10, 2021 has been entered.
The Applicant’s amendment filed on March 10, 2021 was received.  Claims 5-6, 16-17- are now canceled.  Claims 1 and 14 were amended.  Claims 20-21 were added.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued August 31, 2020.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Mauchle et al. and Vogt et al. on claims 1-2, 4 and 7-17 are withdrawn because the claims have been canceled or amended.
Please consider the following.
Claims 1-2, 7-15 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mauchle (WO2014/161718, corresponding US 2016/0052000 cited below) in view of Rieger (US 2008/0205999).

In regards to claims 1 and 21, Mauchle teaches a dense phase powder pump (1) (fig. 1, 4, 6; para. 91) for conveying coating powder from a first powder reservoir (101) to a downstream powder spray coating gun (102) (fig. 1, 4, 6; para. 91);
the dense phase powder pump (1) comprises a powder conveying chamber (4) connected to the first powder reservoir (101) via a powder inlet (2) and the powder spray coating gun (102) via a powder outlet (3) (fig. 1, 4, 6; para. 91-93); 
a powder inlet valve (7) is provided at the powder inlet (2) and a powder outlet valve (8) at the powder outlet (3) (fig. 1, 4, 6; para. 94), 
and where the dense phase powder pump (1) is a single-chamber dense phase powder pump and comprises the powder conveying chamber for conveying coating powder (fig. 1, 4, 6; para. 93).
Mauchle does not explicitly teach the powder inlet valve exhibits a flow cross section in the respective open state which corresponds to at least 35% of the effective flow cross section of the powder conveying chamber and 
the powder inlet valve or the powder outlet valve exhibits a flow cross section in the respective open state which is less than the flow cross section of the powder conveying chamber.
However, Rieger teaches powder conveyor comprising an inlet valve-1.1, outlet valve-1.3 and a conveying unit-1.2.  Rieger teaches the inlet valve-1.1 comprises a valve hose-7 and the outlet valve-1.3 comprises a valve hose-22.  
Rieger teaches the flow cross section of the valve hose-7 and valve hose-22 is less than a flow cross section of a second housing section-15 of the conveying unit-1.2 (claimed the powder inlet valve or the powder outlet valve exhibits a flow cross section in the respective open state which is less than the flow cross section of the powder conveying chamber) (fig. 1; para. 33-36).  

Mauchle and Rieger teach the flow cross section of the powder inlet valve is smaller than powder conveying chamber, but do not explicitly teach the powder inlet valve exhibits a flow cross section in the respective open state which corresponds to at least 35% of the effective flow cross section of the powder conveying chamber.
However, Rieger depicts the valve hose-7 of inlet valve-1.1 has a flow cross section which is less than that of the second housing section-15 of the conveying unit-1.2.  Rieger depicts the valve hose-7 of inlet valve-1.1 has the flow cross section which appears to be at least greater than 35% of the flow cross section of the second housing section-15 of the conveying unit-1.2 (fig. 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have sized the powder inlet valve of Mauchle and Rieger in the range of 35% of the flow cross section to 99% of the flow cross section of the powder conveying chamber because it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP2144.04-IV-A).  In addition, it is the position of the examiner that disclosure provides no evidence of criticality with regard to the relative dimensions of the claimed powder inlet valve and powder outlet valve.
In regards to claim 2, Mauchle and Rieger as discussed above to teach the in the open state, the powder inlet valve and powder outlet valve will have the same inside wall diameter, which provides the powder inlet valve and the powder outlet valve will have identical flow cross section (Mauchle-fig. 1, Rieger-fig. 1).
In regards to claim 7, Mauchle and Rieger as discussed above, where Mauchle teaches the powder conveying chamber (4) comprises the powder inlet (2) at a first end region and the powder outlet (3) at an oppositely disposed second end region, wherein the powder inlet valve (7) and the powder outlet valve (8) are arranged at respective opposite end regions of the powder conveying chamber (4) (fig. 1).
In regards to claims 8-9, Mauchle and Rieger as discussed above, where Mauchle teaches the powder conveying chamber (4) comprises a distributor (31) connected to powder line (103) and powder line (104) at one end region which serves both as the powder inlet and the powder outlet, and the powder inlet valve (7) and the one powder outlet valve (8) are provided in the powder channel (30/31) (fig. 6; para. 148).
In regards to claim 10, Mauchle and Rieger as discussed above, where Mauchle teaches a control device (90) controls the powder inlet valve (7) and the powder outlet valve (8) as well as for alternatingly generating a positive pressure and a negative pressure in the powder conveying chamber (4) (fig. 1, 4; para. 131-133);
In regards to claim 11, Mauchle and Rieger as discussed above, where Mauchle teaches the powder inlet valve (7) and the powder outlet valve (8) are separately controllable (fig. 1, 4; para. 135, 137, 141).
In regards to claim 12, Mauchle and Vogt as discussed above, where Mauchle teaches the powder inlet valve (7) and the powder outlet valve (8) are pinch valves each comprising 
In regards to claim 13, Mauchle and Rieger as discussed above, where Mauchle teaches a control device (90) is provides alternatingly connect one air exchange opening (13) of the powder conveying chamber (4) to a vacuum source (52) to draw coating powder into the powder conveying chamber (4) through the powder inlet valve (7) while the powder outlet valve (8) is closed, or a compressed air source (58) for pneumatically expelling a portion of powder from within the powder conveying chamber (4) through the powder outlet valve (8) while the powder inlet valve (7) is closed (fig. 1, 4, 6; para. 131-133, 144-146)
In regards to claims 14-15, Mauchle and Rieger as discussed above, where Mauchle teaches additional compressed air inlet device (9) further leads to one point in the powder path downstream of the powder outlet valve (8) and upstream of the powder outlet (3), for supplying additional compressed air as additional conveying compressed air when needed in a pulsed fashion (fig. 1, 4, 6; para. 115, 120-123, 130).  
In regards to claim 20, Mauchle and Rieger as discussed above but do not explicitly teach the point in the powder path is between the powder outlet valve and the powder outlet of the dense phase powder pump.
However, Rieger teaches an inlet duct-20 which is connected to an injector nozzle air (TL).  Rieger teaches the inlet duct-20 supplies air downstream of the second housing section-15 of conveying unit-1.2 and upstream of valve hose-22 of the outlet valve-1.3 (fig. 1; para. 37).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the inlet duct-20 between the second .

Claims 3-4 and 18-19 is rejected under 35 U.S.C. 103 as being unpatentable over Mauchle and Rieger as applied to claims 1-2, 7-15 and 20-21 above, and further in view of Vogt (US 3,260,285).
In regards to claims 3-4 and 18-19, Mauchle and Rieger as discussed above, but do not explicitly teach the powder inlet valve has the cross section in the open state which is larger than the cross section of the powder outlet valve in its open state.
However, Vogt teaches a powder/pulverulent material supply comprising a powder/pulverulent hopper (10) connected to a flow control valve (12) at an inlet to a differential gaseous filler (13), where the filler at the outlet has a lower flow control head (15) (fig. 1; col. 3, line 65- col. 4, line 5).  Vogt teaches in the open state, the flow control valve (12) has a larger cross section than the lower flow control head (15) (fig. 2) (col. 4, lines 15-25, col. 4, line 70- col. 5 line 15).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the larger inlet valve compared to the outlet valve of Vogt onto the powder inlet and outlet valves of Mauchle and Rieger because Vogt teaches it will be useful in filling containers of large sizes (col. 9, lines 49-51).
	With regards to the open powder inlet valve is at least 50% or 100% or 250% larger than the flow cross section of the at least one open powder outlet valve, it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684.  The examiner can normally be reached on Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/Binu Thomas/Primary Examiner, Art Unit 1717